Citation Nr: 1010507	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-09 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Regional Office's April 14, 1967 rating decision which 
granted service connection for residuals of trauma to medial 
malleoli, bilateral ankles, and assigned separate initial 
noncompensable disability ratings for each ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from November 1957 to 
June 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The Veteran testified before the undersigned 
Acting Veterans Law Judge at a June 2009 hearing conducted at 
the RO.  A transcript of the hearing is of record.

Historically, it is noted that the issue of whether CUE was 
made in the April 14, 1967 rating decision wherein the RO 
granted service connection for the left ankle and assigned a 
noncompensable evaluation was previously denied by the Board 
in a January 2003 decision.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By a December 2003 Order, the Court vacated 
the January 2003 Board decision.  In June 2004, the matter 
returned to the Board and was remanded because additional 
evidence had been received and the Veteran had not waived RO 
consideration of such material.  Thereafter, in August 2005, 
the Board dismissed the appeal without prejudice to refiling.  
By a March 2006 Order, the Court noted that the appellant had 
moved to dismiss the appeal and the appeal was dismissed.  

The present appeal arises from the Veteran's August 2006 
claim that there was CUE in the April 14, 1967 rating 
decision which assigned initial noncompensable disability 
ratings for his bilateral ankles.  

After the case was certified to the Board, the Veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the Veteran waived RO consideration of 
the evidence.


FINDINGS OF FACT

1.  In a rating decision dated on April 14, 1967, the RO 
granted service connection for residuals of trauma to medial 
malleoli, bilateral ankles, and assigned separate initial 
noncompensable disability ratings for each ankle.  The 
Veteran did not appeal that decision.

2.  The April 14, 1967 rating decision was reasonably 
supported by the evidence of record and the prevailing legal 
authority at the time of the decision, and it did not contain 
undebatable error that would have manifestly changed the 
outcome.


CONCLUSION OF LAW

The April 14, 1967 rating decision, which assigned separate 
initial zero percent disability ratings for service-connected 
ankles, was not clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 5101, 5109A (West 2002); 38 C.F.R. § 3.105 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA's duty to notify and assist does not apply to CUE actions.  
See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) 
(holding VCAA does not apply to Board CUE motions).  The 
general underpinning for the holding that the VCAA does not 
apply to CUE claims is that regulations and numerous legal 
precedents establish that a review for CUE is only upon the 
evidence of record at the time the decision was entered (with 
exceptions not applicable in this matter).  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

Analysis

Under 38 C.F.R. § 3.105(a) (2009), previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105 (West 2002).

CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is 
a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  If an appellant wishes to 
reasonably raise CUE, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked, as in a motion for revision or reversal based on 
CUE, the presumption is even stronger.  Fugo v. Brown, 6 Vet. 
App. 40 (1993).  See also Grover v. West, 12 Vet. App. 109 
(1999); Daniels v. Gober, 10 Vet. App. 474 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination.  First, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

In the instant case, the April 14, 1967 rating decision 
granted service connection for residuals of trauma to medial 
malleoli, bilateral ankles, and assigned separate initial 
noncompensable disability ratings for each ankle under 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (1966) based on 
limitation of motion effective from February 23, 1967, the 
date of receipt of the Veteran's claim for service 
connection.  The Veteran did not file an appeal within one 
year of the notification of the April 14, 1967 rating 
decision at issue.  Therefore, the decision became final and 
will be accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a) (2009); 38 C.F.R. § 19.118 (1966).

Service connection was granted based on consideration of 
service treatment records which showed that the Veteran had a 
left ankle injury prior to enlistment, sustained a right 
ankle injury during service, and continued to experience 
bilateral ankle injuries and complaints during service and 
after discharge.  His May 1959 separation examination report 
notes that he "was refused enlistment for 2 mos. (chronic 
weakness both ankles, EPTS ["existed prior to service"]).  

Following separation from service, private X-rays in July 
1966 showed evidence of two small bone fragments lying 
between the medial malleolus and the talus, very probably 
representing old ununited small chip fractures, of the left 
ankle.  The right ankle showed no pathology.

The Veteran underwent a VA examination of the ankles in March 
1967.  X- rays showed irregularities and/or small 
calcifications in the vicinity of the medial malleoli, 
bilaterally.  Both ankles reportedly hurt occasionally, but 
there was no visible swelling.  There was point tenderness 
over the medial left ankle ligament.  Range of motion was 
normal and there was no tenderness on manipulation of either 
ankle.

The Veteran contends that his recurrent bilateral ankle 
complaints in service and continued bilateral ankle 
complaints after service, which included left ankle surgery 
in April 1967, demonstrate that the April 14, 1967 rating 
decision was based on "tainted or incomplete information" 
and "had correct info been used, outcome would be 
different."  See November 2007 notice of disagreement and 
March 2008 VA Form 9, Appeal to Board of Veterans' Appeals.  

At the time of the April 14, 1967 rating decision, Diagnostic 
Code 5271 provided for a 10 percent rating for moderate 
limitation of motion.  However, since the Veteran's June 1959 
discharge from military service until the April 14, 1967 
rating decision, the initial evidence of post-service 
treatment, date in April and July 1966, showed evidence of 
two small bone fragments lying between the medial malleolus 
of the talus very probably representing old ununited small 
chip fractures and negative or normal right ankle.  In 
addition, a March 1967 VA examination report noted that, 
except for point tenderness over the medial left ankle 
ligaments, there was no visible swelling of the ankles, 
normal range of motion, and no tenderness on manipulation.  
The Veteran's claim for service connection was received in 
February 1967 and, although limitation of motion may have 
been demonstrated when he was treated in service, the 
competent medical evidence of record at the time of the April 
14, 1967 rating decision failed to demonstrate moderate 
limitation of motion of either ankle from the date of claim; 
thereby warranting the assignment of a noncompensable 
disability evaluation.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 
(The effective date of an award of disability compensation 
based on an original claim for direct service connection or a 
claim reopened after final disallowance shall be the date 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.) 

The Veteran argues that the April 1967 rating decision 
inadequately reflected the severity of his bilateral ankle 
disability at that time because his ankle disability was so 
severe that he was required to undergo left ankle surgery in 
April 1967, when VA was rendering the noncompensable rating 
decision.  However, it is noted that the Veteran did not 
appeal the April 1967 rating decision or notify VA of the 
April 1967 surgery, a report of which was not received by VA 
until May 1988 in connection with his March 1988 claim for 
benefits relating to his bilateral ankles.  

With respect to the Veteran's allegations of CUE, essentially 
he argues that the RO failed to properly weigh the evidence 
of record.  Specifically, he has provided a detailed history 
of extensive treatment for bilateral ankle complaints in 
service and after discharge, to include surgery, and contends 
that, had VA reviewed his complete records, it would have 
been shown that a compensable rating for his bilateral ankle 
disability was warranted from the time of the April 1967 
rating decision.  However, allegations of CUE on the basis 
that a previous adjudication improperly weighed and evaluated 
the evidence cannot rise to the stringent definition of CUE.  
See Fugo, supra.  

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion on which reasonable 
minds could not differ, and that the result would have been 
manifestly different but for the error.  Fugo, supra.  In 
evaluating whether there was CUE in the April 14, 1967 rating 
decision, the Board finds that the decision was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.  
Specifically, the April 1967 report of left ankle surgery had 
not been submitted to VA and the contemporaneous evidence of 
record at the time of the rating decision demonstrated no 
more than point tenderness over the medial left ankle 
ligaments with no visible swelling of the ankles, normal 
range of motion, and no tenderness on manipulation.  

Thus, review of the complete and relevant medical evidence at 
the time of the April 14, 1967 rating decision demonstrated 
no more than noncompensable disability of either ankle.  
There is no indication that there was any error in the April 
14, 1967 rating decision that compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See 
Fugo, 6 Vet. App. 40.

The Veteran has observed that the evidence of record in 1967 
contained factual mistakes.  For example, he cited particular 
examples of errors and inconsistencies in his service 
treatment records and a March 1967 VA examination report, 
primarily involving the confusion between left and right 
ankle disabilities. He also alleges that the care he received 
during military service was inadequate, leading to medical 
mistakes in judgment that caused his ankle to deteriorate at 
a faster rate than it would have had the care been adequate.

While the Veteran has successfully demonstrated factual 
mistakes in the record at the time of the April 1967 rating 
decision being challenged, he has not indicated how such 
errors resulted in an erroneous rating action.  It is noted 
that the April 1967 rating decision referenced incorrect 
information from an April 1967 VA examination report.  
Specifically, it was noted that, at the time of the April 
1967 VA examination, the Veteran gave a history of right 
ankle sprain prior to service and a left ankle sprain during 
service.  As the Veteran has pointed out, such information 
was incorrect.  However, from a reading of the entire rating 
decision, it is clear that the RO understood that a left 
ankle sprain, and not a right ankle injury, had occurred 
prior to service.  Indeed, the rating sheet clearly indicates 
that service connection for the left ankle was predicated on 
a finding of in-service aggravation.  Therefore, while 
factual errors existed in the record at the time of the April 
1967 rating decision, it has not been shown, nor has it been 
contended, that the RO actually made an erroneous conclusion 
as to which ankle was sprained prior to service.

The Veteran has also pointed out factual errors in the record 
which post-date the April 1967 rating decision in which CUE 
is claimed and he requests that VA consider all the evidence 
until 1988.  However, the evidence associated with the claims 
file after the April 1967 rating decision is not relevant to 
the CUE claim at issue.  Indeed, the determination regarding 
CUE must be made based on the record and the law that existed 
at the time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell at 314.  Evidence that was not 
of record at the time of the decision cannot be used to 
determine if there was CUE.  See Porter, 5 Vet. App. 233 
(1993).

As for the claim that medical mistakes were made during 
service with respect to treatment and care of the left ankle, 
such mistakes are not relevant to the question of whether the 
RO committed CUE in a subsequent rating decision.  The 
remainder of the Veteran's arguments, such as the argument 
that the cumulative effect of multiple sprains in service 
would have inevitably caused severe disability, and should 
have resulted in a compensable rating, amount to no more than 
a disagreement with how the RO weighed the facts.  As noted 
above, such arguments cannot amount to a valid claim of CUE.

The Veteran has stated that he did not receive notice of the 
April 1967 rating decision and was under the impression that 
VA had ignored his claim.  This assertion is supported by the 
May 1988 VA Form 21-526, Veteran's Application for 
Compensation or Pension, in which the Veteran claims service 
connection for his ankles.  In this regard, it is noted that 
the presumption of regularity that attends the administrative 
functions of the Government is applicable and that it is 
presumed that the April 1967 notification letter, which 
included notice of his appellate rights, was properly mailed 
by the RO and properly delivered by the Postal Service.  The 
Court has stated that the Veteran's statement that he did not 
receive notice of a rating decision, standing alone, was not 
the type of clear evidence to the contrary sufficient to 
rebut the presumption that notice mailed by VA was regularly 
received.  Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(applying the presumption of regularity to RO procedures).

It is further noted that the Veteran has stated that in 1959, 
unlike today, the Air Force was remiss in letting him know 
what would be available to him through VA subsequent to 
discharge.  While the Veteran appears to have been unaware of 
the benefits available to him, despite the April 1967 
notification of such benefits, the Court has held that 
ignorance cannot be used as an excuse for failure to follow a 
promulgated regulation.  See Morris v. Derwinski, 1 Vet. 
App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 384-85 (1947).  See also Velez v. West, 11 Vet. 
App. 148, 156-57 (1998).  In Morris, the Court noted that the 
Supreme Court of the United States had held that persons 
dealing with the Government were charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  Morris, 1 Vet. App. at 265.  Simply 
stated, VA is not required to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

For the foregoing reasons, the Board finds that the April 14, 
1967 rating decision was reasonably supported by the evidence 
of record at that time and correctly applied the laws and 
regulations then in effect such that the decision made was 
not clearly and unmistakably erroneous.  The preponderance of 
the evidence is against the Veteran's CUE claim; there is no 
doubt to be resolved; and a revision of the April 14, 1967 
rating decision is not warranted.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The April 14, 1967 rating decision was not clearly and 
unmistakably erroneous; the appeal is denied.



__________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


